Epitomized Opinion
The State on relation of the tax commission bring the action in the Supreme Court to have mandamus issued against Wilbur J. Main, Auditor of Delaware County.
On Jan. 3, 1924, Main as auditor reported to the Tax Commission his finding as to the valuation of real estate in Delaware County, stating that the value in money is not the same as on the tax duplicate. ■ Tax Commission ordered a re-appraisal which was made and the valuations made by the auditor were considered in equalizing them in the manner required by law.